Citation Nr: 0421217	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  04-19 525	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota



THE ISSUE

Whether the RO's failure to award separate 10 percent ratings 
for tinnitus in each ear in April 2001 was clear and 
unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The veteran's representative submitted the current claim in 
February 2003.  At that time, the representative asked that 
the RO issue a "corrected" rating decision in regard to the 
veteran's disability rating for his service-connected 
bilateral tinnitus.  The RO developed the issue as a claim of 
CUE in an April 2001 rating decision that originally granted 
service connection for tinnitus and assigned a 10 percent 
rating.

The veteran's representative has submitted alternative 
arguments addressing an increased rating for the veteran's 
service-connected tinnitus.  The Board construes the 
submissions from the veteran's representative as a claim for 
an increased rating for the veteran's tinnitus.  As the issue 
has not been developed or certified on appeal, it is referred 
back to the RO for such further development as may be 
necessary.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in July 2004.  The Board 
granted the motion.


FINDINGS OF FACT

1.  The veteran was granted service connection for tinnitus, 
and assigned a 10 percent disability rating, by way of a 
rating decision dated April 11, 2001.

2.  Notice of the rating decision was provided in May 2001.  
The veteran did not perfect an appeal of the decision.

3.  The evidence does not demonstrate that the incorrect 
facts were before the RO at the time of the April 11, 2001 
rating decision, and the RO did not make any error of fact or 
law that, had it not been made, would have manifestly changed 
the outcome of the decision at the time it was made.  


CONCLUSION OF LAW

The April 11, 2001, RO decision was not clearly and 
unmistakably erroneous with respect to the rating assigned 
for tinnitus.  38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no dispute as to the facts involved in this case.  
The issue involved is an interpretation of the regulatory 
provisions pertaining to the rating of disabilities involving 
service-connected tinnitus.  The veteran asserts that the RO 
wrongly applied the pertinent rating criteria when it 
assigned a single 10 percent rating.

The veteran submitted a claim for entitlement to service 
connection for tinnitus in September 1999.  His claim was 
originally denied in March 2000.  VA treatment records were 
later associated with the claims file.  They documented a 
diagnosis of bilateral recurrent tinnitus in July 2000.  

The veteran was granted service connection for tinnitus by 
way of a rating decision dated April 11, 2001.  He was 
assigned a 10 percent disability rating under Diagnostic Code 
6260, effective from September 1999.  See 38 C.F.R. § 4.87 
(2000).  The regulations in effect at that time also 
contained a note that a separate evaluation for tinnitus may 
be combined with an evaluation under Diagnostic Codes 6100 
(hearing loss), 6200 (chronic suppurative otitis media, 
mastoiditis, or cholesteatoma), 6204 (peripheral vestibular 
disorders), or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
Id.

The veteran was provided notice of the rating decision in May 
2001.  He did not appeal and the decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2003).  Previous determinations, which are final and 
binding, including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2003).  

A claim of CUE is a collateral attack on a final decision by 
a VA RO or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 
(Fed. Cir. 2002) (en banc), cert. denied, 539 U.S. 926 
(2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 U.S.C.A. 
§ 5109A(a), a RO decision is subject to revision on the 
grounds of CUE.  See also 38 U.S.C.A. § 7111(a) (revision of 
Board decisions based on CUE).  "In order for there to be a 
valid claim of [CUE], there must have been an error in the 
prior adjudication of the claim.  Either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc); 38 C.F.R. § 20.1403(a) 
(upheld in Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-
97 (Fed. Cir. 2000), cert. denied, 532 U.S. 973 (2001)).  CUE 
exists only when the error is outcome determinative, that is, 
the error manifestly changed the outcome.  38 C.F.R. 
§ 20.1403(a) and(c); Cook, 318 F.3d at 1344; Bustos, 179 F.3d 
at 1381; Disabled Am. Veterans, 234 F.3d at 696.  "If it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable."  38 C.F.R. § 20.1403(c) (upheld in Disabled 
Am. Veterans, 234 F.3d at 697).  Disagreements about how the 
facts were weighed or evaluated and failures of the duty to 
assist cannot be CUE.  If the evidence establishes CUE, an 
undebatable, outcome-determinative error, the prior decision 
must be reversed or revised, 38 U.S.C.A. §§ 5109A(a), and the 
decision constituting the reversal or revision "has the same 
effect as if the decision had been made on the date of the 
prior decision," 38 U.S.C.A. §§ 5109A(b).  

In this case, the veteran is arguing that the RO committed 
CUE in not assigning separate 10 percent ratings for his 
bilateral tinnitus.  In particular he contends that 38 C.F.R. 
§ 4.25(b) (2000) provided that disabilities that arise from a 
single disease entity are to be rated separately.  Thus the 
RO erred in not assigning 10 percent ratings for each ear in 
the April 11, 2001, rating decision.  He further contends 
that the diagnostic criteria associated with Diagnostic Code 
6260, 38 C.F.R. § 4.87 (2000) do not prohibit the assignment 
of the separate disability ratings sought by the veteran.  He 
disputes how the law was applied to the facts in his case.

The Board notes that the rating criteria for tinnitus were 
amended in 1999.  See 64 Fed. Reg. 25,202-25,210 (May 11, 
1999) (prior to the veteran's claim for service connection 
which was submitted in September 1999).  In particular, the 
rating criteria for tinnitus was amended to eliminate the 
requirement that the tinnitus be persistent as a symptom of 
head injury, concussion or acoustic trauma.  The new criteria 
required that the tinnitus be recurrent no matter the cause.  
A note was also added to provide for a separate evaluation 
for tinnitus under the diagnostic codes noted above.  The 
note meant that tinnitus would not be rated simultaneously 
under more than one diagnostic code in violation of the rule 
against pyramiding found at 38 C.F.R. § 4.14.  There was no 
change to permit the assignment of separate compensable 
ratings for each ear where there was evidence of bilateral 
tinnitus.  64 Fed. Reg. 25,206.

VA has not interpreted the criteria pertaining to evaluations 
of disabilities involving tinnitus to contemplate separate 
ratings for each ear, either before or after the 1999 
amendments.  The veteran argues that 38 C.F.R. § 4.25(b) 
permits such a construction.  The provisions of 38 C.F.R. 
§ 4.25(b) state in pertinent part:  "Except as otherwise 
provided in this schedule, the disabilities arising from a 
single disease entity, e.g. arthritis, multiple sclerosis, 
cerebrovascular accident, etc. are to be rated separately as 
are all other disabling conditions, if any."  38 C.F.R. 
§ 4.25(b) (2000).

The veteran's arguments are without merit.  The veteran has 
not cited to any authority that would permit for the 
assignment of separate ratings.  He has not cited to any 
case, VA General Counsel opinion, or binding regulatory 
interpretation that states that separate ratings for tinnitus 
can be assigned to each ear and that was the state of the law 
at the time of the rating decision in April 2001.  

As noted in the 1999 change to the regulations, ratings for 
tinnitus may be combined with those of certain other 
disabilities, most notably hearing loss, suppurative otitis 
media and peripheral vestibular disorder.  In promulgating 
those regulations, VA specifically did not provide for the 
assignment of separate ratings for each ear, while at the 
same time acknowledging that a disability rating for tinnitus 
(either in one ear or bilateral) could be combined with the a 
rating for certain other disabilities.  Taken as a whole, 
there is no reasonable way to conclude that 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, 38 C.F.R. § 4.87, allow 
for the assignment of separate disability ratings for each 
ear where there is bilateral tinnitus.  

Even assuming arguendo that the RO erred by not considering 
38 C.F.R. § 4.25(b) in April 2001 when it rated the veteran's 
tinnitus, it cannot be said that, but for the error, it is 
absolutely clear that a different result would have ensued.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  As noted above, 
VA has never interpreted Diagnostic Code 6260 as to allow for 
the assignment of separate ratings.  Whatever the cause, or 
whatever disease entity caused tinnitus, tinnitus itself has 
always been considered a single disability by VA and 
therefore entitled to only a single rating.  This 
interpretation of the rating criteria by the RO cannot be 
said to have clearly been an unreasonable or incorrect 
interpretation.  Thus any lack of consideration of § 4.25 by 
the RO is immaterial as the outcome would have been the same.  

The Board has also set forth the reasons as to why there was 
no error in the application of the rating criteria for 
Diagnostic Code 6260.  The veteran has argued that the 
pertinent criteria does not prohibit the assignment of 
separation compensable evaluations for each ear.  However, 
this has been shown to be contrary to the intent and 
longstanding application of the regulations.  The RO 
correctly applied the law in existence at the time the 10 
percent rating for tinnitus was assigned in April 2001.

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that CUE in the RO's April 11, 2001, rating 
decision, as contended, has not been established.  See 
38 C.F.R. § 3.105(a); Fugo, Russell, supra.  

In so deciding, the Board has considered the Veteran's Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, 2099-2100 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) for possible 
application.  Claims for CUE must be decided based on the 
evidence of record as they are based on a request for a 
revision of a previous decision.  As such, the Court has held 
that the duties to assist and notify under the VCAA are not 
applicable to CUE claims.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001); Parker v. Principi, 15 Vet. App. 407, 
412 (2002). 


ORDER

The claim of CUE in an April 11, 2001, rating decision that 
did not grant separate 10 percent ratings for tinnitus in 
each ear is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



